OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, and certified question not answered as unnecessary. It was not an abuse of discretion to grant, with conditions, defendant’s motion to dismiss the complaint on the ground of forum non conveniens (see CPLR 327 [a]; Islamic Republic of Iran v Pahlavi, 62 NY2d 474, 478 [1984]).
Concur: Chief Judge Lippman and Judges Graffeo, Read, Smith, Pigott, Rivera and Abdus-Salaam.